Case 4:19-cv-03094 Document 1-2 Filed on 08/19/19 in TXSD Page 1 of 6




                      EXHIBIT B
Case 4:19-cv-03094 Document 1-2 Filed on 08/19/19 in TXSD Page 2 of 6

                2019-51949 / Court: 281
Case 4:19-cv-03094 Document 1-2 Filed on 08/19/19 in TXSD Page 3 of 6
Case 4:19-cv-03094 Document 1-2 Filed on 08/19/19 in TXSD Page 4 of 6
Case 4:19-cv-03094 Document 1-2 Filed on 08/19/19 in TXSD Page 5 of 6
Case 4:19-cv-03094 Document 1-2 Filed on 08/19/19 in TXSD Page 6 of 6
